Citation Nr: 0719854	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-31 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for emotional stress, 
including as secondary to service-connected residuals of a 
partial nephrectomy, right kidney.  

2.  Entitlement to service connection for a back disorder, in 
part, manifested by right-sided body misalignment, including 
as secondary to service-connected residuals of a partial 
nephrectomy, right kidney.

3.  Entitlement to an initial evaluation in excess of 10 
percent for removal of 12th rib.

4.  Entitlement to an initial compensable evaluation for 
residuals of a partial nephrectomy, right kidney.  

5.  Entitlement to an initial compensable evaluation for a 
residual scar of a partial nephrectomy, right kidney.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1989 to May 1992.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran testified in support of these claims at a 
videoconference hearing held before the undersigned Veterans 
Law Judge in November 2005.  During this hearing, the 
veteran's raised a claim of entitlement to service connection 
for diabetes mellitus, including as secondary to service-
connected residuals of a partial nephrectomy, right kidney.  
The Board refers this matter to the RO for appropriate 
action.

In the Remand section below, the Board addresses the claims 
of entitlement to service connection for a back disorder, in 
part, manifested by right-sided body misalignment, including 
as secondary to service-connected residuals of a partial 
nephrectomy, right kidney, and entitlement to initial 
compensable evaluations for residuals of a partial 
nephrectomy, right kidney, and a residual scar of a partial 
nephrectomy, right kidney, and REMANDS those claims to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran does not currently have emotional stress or a 
disability manifested thereby.  

3.  The veteran's in-service partial nephrectomy of the right 
kidney involved the removal of one rib.


CONCLUSIONS OF LAW

1.  Emotional stress was not incurred in or aggravated by 
service and is not proximately due to or the result of 
service-connected residuals of a partial nephrectomy, right 
kidney.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for removal of 12th rib have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.7, 4.71a, Diagnostic Code 5297 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating those claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated June 2003, July 2003 
and August 2003, before initially deciding those claims in a 
rating decision dated September 2003.  The timing of this 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II. 

The collective content of these notice letters also reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  In the notice letters, the RO 
acknowledged the claims being decided, notified him of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of VA's 
duty to assist and indicated that it was developing his 
claims pursuant to that duty.  As well, the RO identified the 
evidence it had requested and/or received in support of the 
veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA any additional, 
relevant evidence he thought would assist in supporting his 
claims.  

The content of these notice letters does not reflect 
compliance with the requirements of the law as found by the 
Court in Dingess/Hartman.  Therein, the RO did not provide 
the veteran information on disability ratings or effective 
dates.  However, the veteran has not been prejudiced as a 
result thereof.  Bernard, 4 Vet. App. at 394.  Rather, as 
explained below, service connection and a higher initial 
evaluation are not warranted in this case.  Therefore, any 
question as to the appropriate disability rating and/or 
effective date to assign a grant of service connection or a 
higher initial evaluation is moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  First, the RO secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to those claims, including 
service medical records and post-service VA treatment 
records.  Since then, the veteran has not asserted that there 
is additional evidence to secure in support of his claims.

Second, the RO conducted medical inquiry in an effort to 
substantiate the claims being decided by affording the 
veteran a VA examination, during which an examiner addressed 
the presence and severity of the disorders at issue in this 
decision.  The veteran does not now assert that the report of 
that examination is inadequate to decide his claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Service Connection

The veteran seeks service connection for emotional stress.  
According to his written statements submitted during the 
course of this appeal and his testimony, presented in 
November 2005, this stress results from his fear of worsening 
his back condition or suffering a herniation if he exerts 
himself too strenuously.  Allegedly, prior to his in-service 
nephrectomy, which reportedly caused his back problems, he 
was very active in sports and other activities.  Since the 
surgery, however, he has avoided such activity so as not to 
aggravate his back problems.  He asserts that he has not 
received treatment for his stress, which has not abated since 
discharge.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection may be presumed for certain diseases, 
including psychoses, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As previously indicated, the veteran had active service from 
July 1989 to May 1992.  During that time period, he underwent 
a right partial nephrectomy.  There is no evidence dated 
thereafter substantiating his claim that, secondary to the 
surgery, he suffers emotional stress or has developed a 
disorder manifested by emotional stress.  By the veteran's 
own admission, he has not sought treatment for such stress 
and no medical professional has diagnosed a disorder 
manifested by such stress.

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing the existence of a current disability 
manifested by emotional stress.  Such assertions are 
insufficient to establish the existence of a current 
disability in this case as the record does not reflect that 
the veteran possesses a recognized degree of medical 
knowledge to diagnose a medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In the absence of competent evidence establishing that the 
veteran currently has emotional stress or a disorder 
manifested thereby, the Board concludes that emotional stress 
was not incurred in or aggravated by service and is not 
proximately due to or the result of service-connected 
residuals of a partial nephrectomy, right kidney.  The 
evidence is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, as a preponderance of the 
evidence is against such claim, it must be denied.

B.  Higher Initial Evaluation

The veteran claims entitlement to a higher initial evaluation 
for removal of his 12th rib.  According to his written 
statements and hearing testimony, the 10 percent evaluation 
initially assigned this disability does not accurately 
reflect the severity of his related symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2006).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

The RO has evaluated the removal of the veteran's 12th rib as 
10 percent disabling pursuant to Diagnostic Code (DC) 5297.  
DC 5297 provides that a 10 percent evaluation is assignable 
for removal of one rib or a resection of two or more ribs 
without regeneration.  An evaluation in excess of 10 percent 
is assignable for removal of two or more ribs.  38 C.F.R. 
§ 4.71a, DC 5297 (2006).

Based on these criteria, the evidence of record establishes 
that the veteran's 12th rib disability picture does not more 
nearly approximate the criteria for an evaluation in excess 
of 10 percent under the applicable DC.  During service, the 
veteran underwent a partial nephrectomy of the right kidney, 
which involved the removal of one of his ribs, the 12th rib.  
In the absence of evidence establishing the removal of at 
least one additional rib, an initial evaluation in excess of 
10 percent is not assignable under DC 5297.

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded a higher 
initial evaluation in the future should his 12th rib 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, the evaluation initially assigned this disability is 
the most appropriate given the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to an initial evaluation in excess 
of 10 percent for removal of 12th rib have not been met. In 
reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2006).  The Board also considered the applicability of 
the benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, as a preponderance of the evidence 
is against the claim, it must be denied.


ORDER

Service connection for emotional stress, including as 
secondary to service-connected residuals of a partial 
nephrectomy, right kidney, is denied.

An initial evaluation in excess of 10 percent for removal of 
12th rib is denied.


REMAND

The veteran claims entitlement to service connection for a 
back disorder, in part, manifested by right-sided body 
misalignment, including as secondary to service-connected 
residuals of a partial nephrectomy, right kidney, and 
entitlement to initial compensable evaluations for residuals 
of a partial nephrectomy, right kidney, due to hydronephrosis 
and laceration, and a residual scar of a partial nephrectomy, 
right kidney.  Additional action is necessary before the 
Board decides these claims.  

First, in December 2005, after the veteran's claims file had 
been transferred to the Board, the veteran submitted 
evidence, specifically, a laboratory report and written 
statements, directly to the Board.  This record and 
statements are pertinent to the veteran's claim for a higher 
initial evaluation for residuals of a partial nephrectomy, 
right kidney.  The RO has not considered this evidence in the 
first instance and there is no indication in the record that 
the veteran is waiving his right to have the RO do so.

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, or to obtain the appellant's waiver.  67 Fed. 
Reg. 3,099, 3,103-04 (Jan. 23, 2002).  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit held that the provisions of 38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002), because they denied 
appellants a "review on appeal" when the Board considered 
additional evidence without remanding the case to the RO for 
initial consideration of that evidence.  In light of this 
holding, on remand, VA must ensure that the veteran is 
afforded due process by initially considering the previously 
noted evidence in support of the claim for a higher initial 
evaluation for residuals of a partial nephrectomy, right 
kidney.  

Second, as previously indicated, the VCAA is applicable to 
the veteran's appeal and, with regard to the claims being 
remanded, VA has not yet satisfied its duties to notify and 
assist the veteran.  Any decision to proceed in adjudicating 
these claims would therefore prejudice the veteran in the 
disposition thereof.  

For instance, during the videoconference hearing held in 
November 2005, the veteran testified that he believed that 
his in-service nephrectomy caused him to develop diabetes 
mellitus.  Based on that belief, he requested the Board to 
consider his diabetes mellitus to be a residual of his 
partial nephrectomy of the right kidney.  
In support of his assertion, he submitted a laboratory report 
showing that, soon after the partial nephrectomy, he was 
first diagnosed with diabetes.  Allegedly, a physician has 
related the diabetes to the nephrectomy and there are 
outstanding medical records of treatment for the diabetes 
that might be relevant to the claim for a higher initial 
evaluation for residuals of a partial nephrectomy, right 
kidney.  VA should endeavor to secure these records and, if 
possible, a statement from the physician on remand.

In addition, further medical inquiry is necessary to decide 
the claims being remanded.  Under 38 U.S.C.A. § 5103A, VA's 
duty to assist includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  In this case, examinations of the veteran's kidney 
and back disabilities and post-operative scar are necessary.  
VA scheduled the veteran for an examination during the course 
of this appeal, but the report of this examination is 
inadequate to decide the claims being remanded.  It does not 
include an opinion addressing whether the veteran's diabetes 
mellitus is related to the in-service nephrectomy.  Moreover, 
it conflicts regarding the severity of the veteran's back 
disability and post-operative scar.  Initially, the examiner 
notes no abnormal back or scar findings.  He then attributes 
pain and numbness and paresthesias to the back disability and 
scar.  Clarification is needed regarding the severity of the 
veteran's back disability and scar. 

Finally, during the course of this appeal, VA provided the 
veteran notice with regard to the claims being remanded.  
However, such notice does not satisfy the Court's holdings, 
noted above.  VA must cure this procedural defect on remand.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to the claims being remanded, 
which satisfies the requirements of the 
Court's holdings in Pelegrini II, 
Quartuccio and Dingess/Hartman.

2.  Contact the veteran and ask him to 
identify the names, addresses and dates 
of treatment of all health care providers 
who have treated the disabilities at 
issue in this Remand, including his 
diabetes mellitus, and whose records are 
not already in the claims file.  

3.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file all 
pertinent, outstanding medical records.  

4.  After all treatment records have been 
associated with the claims file, arrange 
for the veteran to undergo a VA 
examination in support of his claims for 
higher initial evaluations for residuals 
of a partial nephrectomy, right kidney, 
and a back disorder.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) note all residual disorders of 
the veteran's in-service 
nephrectomy, including, if 
appropriate, a back disorder and/or 
diabetes mellitus; 

b) if the veteran has back 
residuals, indicate whether they are 
part of his service-connected 
neuralgia T-10 though T-12 
dermatome, or service-connected 
partial nephrectomy of the right 
kidney; 

c) indicate whether any spinal nerve 
involvement is wholly sensory; 

d) characterize any spinal nerve 
damage as mild, moderate, moderately 
severe or severe; and  

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for a higher initial evaluation 
for a post-operative scar.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) note all symptoms attributable to 
the veteran's scar, including, if 
appropriate, tenderness, pain, 
paresthesias, and underlying 
abdominal discomfort; 

b) if there is any nerve 
involvement, identify each affected 
nerve and indicate whether the nerve 
involvement is wholly sensory; 

c) characterize any associated nerve 
damage as mild, moderate, moderately 
severe or severe; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

6.  Readjudicate the claims being 
remanded based on all of the evidence of 
record, including that which was received 
at the Board in December 2005.  In 
considering the claim for service 
connection for a back disorder, determine 
whether such claim may be granted on a 
secondary basis.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


